Dismissed and Opinion filed January 15, 2004








Dismissed and Opinion filed January 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01017-CV
____________
 
THERMAN THOMAS AND ANGELA THOMAS, Appellants
 
V.
 
HALEY ROBERTSON D/B/A HI SPEED
TRANSMISSIONS, Appellee
 

 
On Appeal from the
190th District Court
Harris County, Texas
Trial Court Cause No. 99-62587
 

 
M E M O R A N D U M  
O P I N I O N




The trial court dismissed this case for want of prosecution
on May 15, 2000.  Appellants filed an
untimely motion to reinstate on June 15, 2000, which was the thirty-first day
after judgment.  Although the trial court
lost plenary power on June 14, 2000, see Tex. R. Civ. P. 329b(d),
it nonetheless granted the motion to reinstate on June 20, 2000.  An order granted after the court=s plenary power expires is void and
constitutes an abuse of discretion.  In re Southwestern Bell Tel. Co., 35 S.W.3d 602, 605 (Tex.
2000).  On May 23, 2003, the trial
court recognized that it lost plenary power before it reinstated the case, and
it vacated its June 20, 2000 order.  See
Tex. R. Civ.
P. 329b(f) (permitting trial court to sign an
order declaring a previous order void because it was signed after the court=s plenary power had expired).  
Appellant=s notice of appeal was filed September 9, 2003.  However, the notice of appeal must be filed
within thirty days after the judgment is signed when appellant has not filed a
timely motion for new trial, motion to modify the judgment, motion to
reinstate, or request for findings of fact and conclusion of law.  See Tex.
R. App. P. 26.1.  Thus, appellant=s notice of appeal was due on June
14, 2000.
On October 31, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant=s response fails to demonstrate that
this Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed January 15, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman..